 SEMINOLE MFG CO365Seminole Manufacturing Company and James LarryRichardson. Case 26-CA-1024326 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 29 December 1983 Administrative LawJudge Lowell Goerlich issued the attached deci-sion The Respondent filed exceptions and a sup-porting brief, the General Counsel filed cross-ex-ceptions and supporting and answering briefs 1The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions, cross-exceptions,and briefs and has decided to affirm the judge's rul-ings, findings, and conclusions as modified 2We adopt the judge's recommended Order in itsentirety, including the provision directing the Re-spondent to make the 13 pressers whole by payingthem backpay for any earnings lost as a result ofthe Respondent's unlawful discharge of them fromthe date of the unlawful discharge to the date of anoffer of reinstatement Abilities & Goodwill, 241NLRB 27 (1979), enf denied on other grounds 612F 2d 6 (1st Cir 1979) 3 In accordance with ournormal practice, we defer to subsequent compli-ance proceedings the question whether the Re-spondent at some later date tolled its backpay li-ability to any of the pressers by offering them rein-statement to their former positions, without preju-'The Respondent's request for oral argument is denied as the recordand the briefs of the parties adequately present the issues2 The discharge of the pressers occurred on 12 May 1983 We herebycorrect the typographical errors in the judge s decision placing the discharge on 12 March 1983 In addition, we disavow as unnecessary to ourdecision the following findings of the judge(1)The finding "In the first place the Respondent offered nocredible proof that the pressers knew that if they walked off theirjobs in a group, the Respondent under its policy would considerthem as quits Thus It may not be construed that by walking out theyknowingly brought themselves within the policy JD sec II par12(2)The finding Moreover, it is unreasonable to assume that employees, some with long service, would have surrendered their jobsso quickly over a grievance of a seemingly minor nature' 'bid(3)The finding "Obviously employees who would have quit theirjobs would not have sought help from the Board to restore thosejobs on the ground that they had been unlawfully discharged ' JDsec II, par 15(4)The finding "Moreover, had the Respondent accepted the statutory demands of Section 7 of the Act, which it rejected, the walkout of the pressers would not have occurred Thus any inconvenience to the Respondent was the result of its own misconduct forwhich it ought not to be excused" JD sec II, par 203 Chairman Dotson dissents He would overrule Abilities & GoodwillIn his view, an unlawfully discharged striker must unconditionally request reinstatement in order to tngger an employer s backpay obligationHe would therefore follow the Board rule as it existed prior to Abilities &Goodwill and as set forth in Bartlett-Collins Co, 230 NLRB 144 (1977)dice to their seniority and other rights and privi-leges 4ORDERThe National Labor Relations Board orders thatthe Seminole Manufacturing Company, Columbus,Mississippi, its officers, agents, successors, and as-signs, shall take the action set forth in the Order4 We note, however, that the Respondent's offer in July 1983 to reemploy the pressers in other jobs at a different rate of pay did not constitutevalid offers of reinstatement The judge's recommended Order and hisdiscussion of the remedy reflect a recognition that the Respondent didnot offer full reinstatement to the pressers at that time To the extent thatthe finding at JD sec II, par 5, may Imply the contrary, we disavow thatimplicationDECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Administrative Law Judge Thecharge in this case filed by James Larry Richardson, anindividual, June 6, 1983, was served on Seminole Manu-facturing Company, the Respondent, by certified mail onthe same date A complaint and notice of hearing wasissued June 30, 1983 In the complaint it was alleged thatthe Respondent violated Section 8(a)(1) of the NationalLabor Relations Act (the Act), by discharging 11 em-ployees because they participated in a work stoppageMay 12, 1983 1The Respondent filed a timely answer denying that ithad engaged in the unfair labor practices allegedThe matter came on for hearing October 24, 1983, atAberdeen, Mississippi Each party was afforded full op-portunity to be heard, to call, to examine and cross-ex-amine witnesses, to argue orally on the record, to submitproposed findings of fact and conclusions of law, and tofile briefs All briefs have been carefully consideredOn the entire record in this case and from my observa-tion of the witnesses and their demeanor, I make the fol-lowingFINDINGS OF FACT AND CONCLUSIONS, ANDREASONS THEREFORI THE BUSINESS OF THE RESPONDENTAt all times material, the Respondent, a corporationwith an office and place of business in Columbus, Missis-sippi (the Respondent's facility), has been engaged in themanufacture of trousersAnnually, the Respondent, in the course and conductof its business operations described above, sold andshipped from its Columbus, Mississippi facility products,goods, and materials valued in excess of $50,000 directlyto points outside the State of MississippiAnnually, the Respondent, in the course and conductof its business operations described above, purchased and' An amendment was allowed at the heanng to Include two additionalemployees, Earl Honeycutt and John Rogers272 NLRB No 70 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceived at its Columbus, Mississippi facility products,goods, and materials valued in excess of $50,000 directlyfrom points outside the State of Mississippi.The Respondent is now, and has been at all times ma-terial herein, an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.II. THE UNFAIR LABOR PRACTICESFirst: The General Counsel alleges in his complaintand amended complaint that the Respondent discharged13 employees for participating in a work stoppage May12, 1983. The facts are as follows: The alleged discharg-ees were all pressers. As pressers they were required torepress trousers which had been rejected by the inspec-tors for faulty workmanship other than that caused bytheir faulty workmanship. For the repressing of thesetrousers the pressers received no compensation. Sincethey were paid on a piecework basis the repressing ofthe trousers resulted in less earnings for the pressers. Thepressers protested to management against this policymany times but were unsuccessful in getting the situationadjusted, even though James High, the chairman of theboard, had been contacted. Thus, May 12, 1983, thepressers met in the men's bathroom of the plant at 12:15p.m. to discuss what measures should be taken. At thismeeting the pressers decided that they would try to talkto management as a group about their grievance and, ifthis were not accomplished, they would "leave work toshow that we were serious." At 1 p.m. the pressers pro-ceeded to the office of Eddie Will Johnson, sewing roomsupervisor. They waited about 5 minutes for her appear-ance When Johnson appeared she asked, "Who calledthis meeting?" A presser answered, "We did." Accordingto James McCafferty, a presser, she then said, "Well Ican't talk to you. You'll have to go back to work. I'llcall you in one at a time." Someone said, "That's theproblem now, Eddie Will, this one-at-a-time business. Wewant to talk in a group." Johnson responded, "Well, ifyou can't go back to work then that's it."2 The 13 press-ers left the plant. "Everybody cheered." Johnson report-ed the incident to Reynolds.After the pressers walked out it was immediately de-cided to call management and "see if they wouldn'treally want to talk" Presser James Larry Richardsonphoned Supervisor Selma Shaw. Shaw said that he didnot want the pressers to quit. Richardson replied, "Wedon't want to quit. We hadn't quit." Shaw said his"hands were tied." Richardson responded, "Well, wejust want somebody to talk to us." Shaw said he wouldtalk to Johnson and that Richardson should call himback in a few minutes. When Richardson called Shaw2 Robert E Reynolds, vice president of manufacturing, testified thatJohnson reported to him Reynolds testified:She said that as she walked in the door of the office she ask that [sic]who had called the meeting One of the pressers said that they hadShe said that her response to that was that she had no knowledge ofsuch a meeting and they should go back to work One of the press-ers responded by, "It's not going to be like that" She said, "Well,you know we can't talk to you as a group because there's too muchstopping the production We'll have to get you-all one or two at atime and see what the problem is You-all go back to work" Andshe turned and left at that time Went back to the sewing roomagain he said that Johnson would talk to them one ortwo at a time.Richardson reported the conversation to the otherpressers and it was decided that they needed to go tohigher authority Presser McCafferty phoned Reynolds.McCafferty described the conversation as follows:A. I•Herman McManus and myself then re-turned into the store and I called the Company andasked for Mr. Reynolds. And when he answered, Itold Mr Reynolds, I said, "I'm sure you've heardwhat happened in the sewing room by now." Hesaid, "Yes." I said, "All we want, Mr. Reynolds, issomebody to sit down and discuss our problem withus." And he told me that when we went out thedoor we quit our jobs. And I said, "Mr. Reynolds,we have no intentions of quitting our jobs. We justwant somebody to sit down and talk to us." Hesaid, "As far as I'm concerned there's nothing totalk about." I thanked him and that ended the con-versation.3On the same date (May 12, 1983) the Respondent en-tered on each alleged dischargee's Employee ActionReport "vol quit . . . walked off job during work hoursmade no effort to return. Thus marked voluntary quit."(R. Exh. 3.) The Respondent made no attempt to contactthe pressers until after the charge was filed in this case.4While thereafter the alleged dischargees did not againcontact the Employer, an unfair labor practice chargewas filed. After the charge was filed the Respondent senta similar letter to each alleged dischargee offering himreinstatement without prejudice to his seniority or otherprivileges. A preferential hiring list was set up.None of the alleged dischargees had informed the Re-spondent that he had quit or intended to quit his press-er's job.The Respondent immediately commenced replacingthe pressers. All were replaced by May 16, 1983. How-ever, since the unfair labor practice charges were filed,some of the pressers have been reemployed by the Re-spondent pursuant to its offer of reinstatement.Second: Section 7 of the Act guarantees that "Employ-ees shall have the right . . . to engage in . . . concertedactivities for the purpose of collective bargaining orother mutual aid or protection" The discharge of work-ers who exercise these rights violates Section 8(a)(1) ofthe Act, which forbids employers "to interfere with, re-3 Reynolds testified concerning the conversationA Mr McCafferty•When I received the phone call he said thathis name was Tommy McCafferty, did I know who he was And Isaid, "Yes, Tommy I do know you" He said, "Are you aware thatyou don't have some of your pressers9" And I said, "Yes, I do I'maware of it" He said, "Well, I want to come over and talk to youabout it" And I said, "Tommy, when you walked out like you did,we have to assume you quit 'S And he said, "Quit9 What do youmean?" And I said, "Well, when anybody walks out the plant likethey did, we classify them as having quit." He said, "Well, hell then,I quit" And he hung up4 Reynolds testified that the Respondent's policy was that if "an em-ployee walks off his job and leaves the plant during working time" afterclocking in, "We assume they've quit" Reynolds also testified that theRespondent had not made a decision to terminate the alleged dischargees"We didn't have to make It They walked out" SEMINOLE MFG CO367strain, or coerce employees in the exercise of rights guar-anteed in section 7" When employees in a group peace-fully leave their jobs in protest against an employer'sworking conditions (there being no contractual inhibi-tion), their action in this regard is protected against dis-charge by Section 7 of the Act NLRB v WashingtonAluminum Co, 370 U S 9 (1962) "It is well settled thatemployees have the right to leave work in support of agrievance pertaining to terms and conditions of employ-ment" Ontario Knife Co, 247 NLRB 1288, 1289 (1980)In NLRB v Phoenix Life Ins Co, 167 F 2d 983, 988(7th Cir 1948), it was saidA proper construction is that the employees shallhave the right to engage in concerted activities fortheir mutual aid or protection even though no unionactivity be involved, or collective bargaining becontemplatedIn Phillips Industries, 172 NLRB 2119, 2128 (1968), itwas said, "Concerted activities for the purpose of mutualaid and protection include the presentation of grievancesand a temporary stoppage of work to present griev-ances"Thus, if the Respondent discharged the 13 pressersMarch 12, 1983, after they left the plant in a statutoryprotected protest over working conditions, the Respond-ent violated Section 8(a)(1) of the ActWhile the General Counsel claims that the presserswere discharged for engaging in activities protected bythe Act, the Respondent argues that "The employeeswere not discharged but assumed by the employer tohave quit" For this proposition the Respondent appar-ently relies primarily on the case of Pink Supply Corp,249 NLRB 674 (1980) As noted above, under the Re-spondent's alleged policy, it was assumed that an em-ployee had quit if he walked off his job and left the plantduring working time after he had clocked in 5 As statedin the Respondent's brief, the Respondent seeks to applythis policy in order to avoid a finding that it dischargedthe pressers "Acting within its policy of treating all em-ployees who, without notice, abandon and walk off theirjobs as having quit, Respondent promptly assumed atthat time that the employees had voluntarily ceased theiremployment, and thus the said employees were assumedto have quit "6 Even though the policy existed7 and wasvalid, there existed no credible support for the Respond-ent's assumption that the pressers who left their jobs in agroup in protest over working conditions of which theRespondent was cognizant actually quit In the firstplace, the Respondent offered no credible proof that thepressers knew that if they walked off their jobs in agroup, the Respondent under its policy would considerthem as quits Thus it may not be construed that bywalking out they knowingly brought themselves within5 This was the first time this policy had been applied to a group walkout6 Elsewhere in its brief the Respondent has stated, The policy of Respondent with respect to an employee who walks off his job and leavesthe plant during working time is that the employee is assumed to havequit'7 There may be some doubt whether the policy actually existed sincethere is no credible proof that such policy was known to the pressersthe policy Moreover, when they phoned the Respondentafter leaving the plant, they advised the Respondent thatthey had not quit 8 Indeed, the fact that, after the press-ers had left the plant, they placed phone calls in whichthey sought to discuss the reason for their walkout withmanagement clearly demonstrates that they were lookingforward to a return to their jobs and were not quittingTheir quitting would have been in contradiction of theirexpressed desire after they walked out to settle theirgrievances with the Respondent Moreover, it is unrea-sonable to assume that employees, some with long serv-ice, would have surrendered their jobs so quickly over agrievance of a seemingly minor nature These employeeswere inexperienced, and without union guidance and, asthe employees in the Washington Aluminum case, "tookthe most direct course to let the Company know" Inthis they may not be faulted See also NLRB v TrumbullAsphalt Co, 327 F 2d 841, 843 (8th Or 1964) Any rea-sonable person cognizant of the facts disclosed in the un-controverted record must have concluded that the press-ers were engaging in a work stoppage and not a massquitting Hence, I find no factual basis for the Respond-ent's assumption Thus if there be an assumption, it mustarise from the arbitrary application of the rule that if anemployee walked off his job during working hours hewas assumed to have quit Nevertheless, the Respondentis not helped by such rule or policy Such rule is notunlike the rule in the Washington Aluminum case whichthe Supreme Court struck down The Supreme Courtheld that a plant rule which forbade employees fromleaving their work in a group protest over working con-ditions without the permission of their foreman collidedwith the employees' rights guaranteed by Section 7 ofthe Act Likewise, the Respondent's policy of treatingemployees as quits because they engaged in a lawfulwork stoppage is at odds with the dictates of the Actand, as it was applied to the pressers, was invalid 9The fact that the Respondent had no reasonable basisfor concluding that the pressers had quit and drew its as-sumption to that end from an invalid shop policy or ruledistinguishes the instant case from Pink Supply Corp ThePink Supply Corp case is further distinguishable in that inthat case it was found that the employer had pressed forthe employees to return to work Here the Respondent'sresponse was not an invitation to return to work but astatement to them which clearly implied they were offthe Respondent's payroll Not until unfair labor practice8 The Respondent s claim that the pressers quit is not helped by thetestimony of Reynolds, if credited, to the effect that McCafferty madethe remark, Well, hell then, I quit" for such remark would strengthen afinding that neither McCafferty nor the other pressers had Intended toquit when they left the plant McCafferty's retort was apparently in ac-commodation to Reynolds' statement that the pressers were being class'fled as "having quit" It is obvious that McCafferty accepted Reynolds'remarks as tantamount to discharge9 In respect to a protected walkout the Board opined in Ontario KnifeCo, supra at 1289, an employer may not lawfully discipline an employeefor breaking a company rule concerning leaving work without permssion for to allow it would abrogate the statutory nght to withhold services in support of a grievance" The same reasoning applies if an employer were to discipline employees for not following a unilaterally imposedgnevance procedure prior to engaging in a strike 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharges were filed alleging unlawful discharges did theRespondent invite the pressers to return to workAs the Board stated in Ridgeway Trucking Co, 243NLRB 1048, 1049 (1979)The test for determining "whether [an employ-er's] statements constitute an unlawful discharge de-pends on whether they would reasonably lead theemployees to believe that they had been dis-charged" and "the fact of discharge does notdepend on the use of formal words of firingIt is sufficient if the words or actions of the employ-er would logically lead a prudent person to believehis tenure has been terminated "[See also C J Kreh-biel Co, 227 NLRB 383, 384 (1976), and NLRB vHilton Mobile Homes, 387 F 2d (8th Or 1967) ]Not only did the words chosen by the Respondentcarry a clear implication that the pressers were severedfrom its payroll, but thereafter an unfair labor practicecharge was filed alleging that the pressers had been dis-charged on May 12, 1982 Obviously employees whowould have quit their jobs would not have sought helpfrom the Board to restore those jobs on the ground thatthey had been unlawfully discharged Their subsequentconduct supports a finding that they accepted as a fact oflife that they were discharged Additionally, the wordsand actions of the Respondent would logically have leda prudent person to believe that the jobs of the pressershad been terminated 10This instant case is similar to the case of Toledo Com-mutator Co, 180 NLRB 973 (1970), cited by the GeneralCounsel In such case, the employer advised the employ-ees that if an employee walked out it would be consid-ered "that the employee has quit" As in the instant casethe employees walked out in order to bring pressure onthe Respondent to act on their complaints It was foundthat the Respondent "was not warranted in assuming, asit contends it did, that because these employees walkedout before the end of their shift without permission, theywere quitting their jobs" 180 NLRB at 977 The same istrue in the instant case See also ABC Concrete Co, 233NLRB 1298 (1977), B & P Motor Express, 171 NLRB1289 (1968) First National Bank of Omaha v NLRB, 413F 2d 921 (8th Cir 1969), Top of Waikiki, 176 NLRB 76(1969), Hale Mfg Co, 228 NLRB 10 (1977)I find that the Respondent's action taken May 12,1983, as detailed, was tantamount to discharge and con-stituted the discharges of James Larry Richardson, JamesD McCafferty, Robert Jacobs, Billy Wright, EmmettGilliam, Billy Allen, Herman McMann, Donald EBowles, Bobby Martin, Alcurtis Haristron, Ocie LJames, Earl Honeycutt, and John Rogers, all of whomengaged in protected concerted activityAny other interpretation of the Respondent's conductwould be unrealistic and at odds with the realities of theindustrial world10 The fact that the Respondent s employees received no formal noticeof discharge is immaterial if they could logically infer that their employment status had been terminated by the Employer C J Krehbzel Co 227NLRB 383, 384 (1967)The Respondent's defense that it has met all rights andobligations imposed upon it by law and has no furtherresponsibility or obligation to the dischargees is immate-rial since the Respondent did not commence replacingthe pressers and did not offer them reemployment untilafter they were dischargedLikewise, the Respondent's defense that it could havedischarged the employees in any event because the em-ployees chose "an unreasonable method of expressingtheir protest and therefore the employees' action was un-protected," is without merit Washington Aluminum Co,supra See also First National Bank of Omaha v NLRB,413 F 2d 921, 923, fn 1 (8th Cir 1969) " Moreover, hadthe Respondent accepted the statutory demands of Sec-tion 7 of the Act, which it rejected, the walkout of thepressers would not have occurred Thus any inconven-ience to the Respondent was the result of its own mis-conduct for which it ought not to be excused 1 2By discharging the 13 above-named pressers March 12,1983, the Respondent interfered with, restrained, and co-erced employees in the exercise of the rights guaranteedby Section 7 of the Act and thereby violated Section8(a)(1) of the ActCONCLUSIONS OF LAW1 The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and it willeffectuate the purposes of the Act to assert jurisdictionherein2 By unlawfully discharging James Larry Richardson,James D McCafferty, Robert Jacobs, Billy Wright,Emmett Gilliam, Billy Allen, Herman McMann, DonaldE Bowles, Bobby Martin, Alcurtis Haristron, Ocie LJames, Earl Honeycutt, and John Rogers March 12,1983, for engaging in a lawful work stoppage, the Re-spondent engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act3 The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the ActTHE REMEDYIt having been found that the Respondent has engagedin certain unfair labor practices, it is recommended thatit cease and desist therefrom and take certain affirmativeactions designed to effectuate the policies of the Act Ithaving been found that the Respondent unlawfully dis-charged James Larry Richardson, James D McCafferty,Robert Jacobs, Billy Wright, Emmett Gilliam, BillyAllen, Herman McMann, Donald E Bowles, BobbyMartin, Alcurtis Haristron, Ocie L James, Earl Honey-cutt, and John Rogers March 12, 1983, and has sincefailed and refused to reinstate them to their former posi-tions or equivalent positions in violation of Section" Dobbs Houses v NLRB, 325 F 2d 531 (5th Cu- 1963), cited by theRespondent, concerned an entirely different fact situation than the instantcase and presents no controlling precedent here" It was said in NLRB v Holcombe Armatures, 325 F 2d 508, 511 (5thCir 1963), Even upon more careful reflection they [the strikers] mightnot have acted as they did, the wisdom or un wisdom of their conduct isnot a test" SEMINOLE MFG CO3698(a)(1) of the Act, it is recommended that the Respond-ent be ordered to remedy such unlawful conductIn accordance with Board policy, it is recommendedthat the Respondent be ordered to offer the above-namedemployees immediate and full reinstatement to theirformer positions or, if such positions no longer exist, tosubstantially equivalent positions," without prejudice totheir seniority or other rights and privileges previouslyenjoyed, dismissing, if necessary, any employees hired onor since the date of their discharges to fill either of saidpositions, and to make them whole for any loss of earn-ings they may have suffered by reason of the Respond-ent's acts herein detailed, by payment to them of sums ofmoney equal to the amounts they would have earnedfrom the date of their unlawful discharges to the date ofan offer of reinstatement, less net earnings during suchperiod, with interest thereon, to be computed on a quar-terly basis in the manner established by the Board in FW Woolworth Go, 90 NLRB 289 (1950), and FloridaSteel Corp, 231 NLRB 651 (1977) 14On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe Respondent, Seminole Manufacturing Company,Columbus, Mississippi, its officers, agents, successors, andassigns, shall1 Cease and desist from(a)Discouraging concerted activities of its employeesin violation of Section 8(a)(1) of the Act by dischargingits employees for engaging in a lawful work stoppage(b)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2 Take the following affirmative action which will ef-fectuate the policies of the Act(a) Offer James Larry Richardson, James D McCaf-ferty, Robert Jacobs, Billy Wright, Emmett Gilliam,Billy Allen, Herman McMann, Donald E Bowles,Bobby Martin, Alcurtis Hanstron, Ocie L James, EarlHoneycutt, and John Rogers immediate and full rein-statement to their former positions or, if such positionsno longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights andprivileges previously enjoyed, discharging, if necessary,any employees hired to replace them, and make themwhole for any loss of pay they may have suffered byreason of the Respondent's unlawful discharge of them inaccordance with the recommendations set forth in thesection of this Decision entitled "The Remedy"13 "All discriminatees have an absolute legal right to restoration totheir former status and pay, Hydro-Dredge Accessory Go, 215 NLRB 138,139 (1974) Thus, although some of the discnminatees have returned towork, the 'within" language is used Mission Rubber Go, 202 NLRB 33(1973)14 See generally Isis Plumbing Go, 138 NLRB 716 (1962)15 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all purposes(b)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order(c)Expunge from the files of the Respondent any ref-erence to the discharges of James Larry Richardson,James D McCafferty, Robert Jacobs, Billy Wright,Emmett Gilliam, Billy Allen, Herman McMann, DonaldE Bowles, Bobby Martin, Alcurtis Hanstron, Ocie LJames, Earl Honeycutt, and John Rogers and notifythem in writing that this has been done and that evi-dence of these discharges will not be used as a basis forfuture discipline against them(d)Post at its facility in Columbus, Mississippi, copiesof the attached notice marked "Appendix "16 Copies ofthe notice, on forms provided by the Regional Directorfor Region 26, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaces where notices to employees are customarilyposted Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to complyIT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violations of the Act otherthan those found in this Decisioni6 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading Posted by Order of the National Labor Relations Board' shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the National Labor Relations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT discourage concerted activities ofour employees in violation of Section 8(a)(1) of theNational Labor Relations Act, as amended, by dis-charging them for engaging in a lawful work stop-pageWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act 370DECISIONS OF NATIONAL LABOR ?RELATIONS BOARDWE WILL offer James Larry Richardson, 'JamesD. McCafferty, Robert Jacobs, Billy Wright,Emmett Gilliam, Billy Allen, Herman McMinn,Donald E. Bowles, Bobby Martin, 'Alcurtis-fratis-tron, Ocie L. James, Earl Honeycutt, and JohnRogers immediate and, full reinstatement to theirformer, jobs or, if those jobs no longer exist, to sub-stantially equivalent jobs; discharging, If necessary,any employees hired to replace them; WE WILE re=store their seniority and other rights and priVilegeSpreviously enjoyed;_and WEI WILL pay. .them +back-pay they. lost , because' we. 'discriminatorily /dis-bliargedythem; with-interest. .0' WE WILL eX0irig• bur' files any" feferencetb'the diSaiaiges Of tile aboVenanied" eniployeesand "WE iOLL noti0thein in writing that this hasbeen done and that evidencethesewill not be Used as a basis for ftitUre diSCiplineagainst. them.SEMINOLE MANOFACTIJRING COMPANY